Citation Nr: 0427297	
Decision Date: 10/01/04    Archive Date: 10/12/04

DOCKET NO.  03-09 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 10 percent for tinnitus.

2.  Entitlement to an increased disability evaluation for 
bilateral chronic otitis media, currently evaluated as 10 
percent disabling.

3.  Entitlement to an increased disability evaluation for 
bilateral hearing loss, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had honorable active service from March 1953 to 
February 1955 and from July 1956 to November 1960.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  The February 2003 rating 
decision increased the veteran's disability rating for his 
bilateral hearing loss to 10 percent disabling, effective 
November 2002; denied the veteran's claim for a compensable 
rating for his chronic otitis media; and granted service 
connection for tinnitus.  The veteran's tinnitus was assigned 
a 10 percent disability evaluation, effective November 2002.  
In November 2003, as reflected in the supplemental statement 
of the case (SSOC) issued that month, the RO increased the 
rating for the veteran's chronic otitis media to 10 percent 
disabling, retroactively effective from November 2002.  He 
since has continued to appeal his claims for increased 
evaluations for his chronic otitis media and bilateral 
hearing loss, requesting ratings higher than 10 percent for 
each disorder.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  
The veteran also wants a higher initial disability rating 
than was assigned for his tinnitus.  See Fenderson v. West, 
12 Vet. App. 119 (1999).

Unfortunately, further development is required regarding the 
veteran's claims of entitlement to increased disability 
evaluations for bilateral hearing loss and chronic otitis 
media before deciding those claims.  So, for the reasons 
explained below, these claims are being remanded to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify you if further action is required on your part 
concerning these claims.  

Note also that, when filing of his substantive appeal (VA 
Form 9) in May 2003, the veteran requested a hearing before a 
Veterans Law Judge (VLJ) of the Board in Washington, DC.  But 
the veteran failed to report for his hearing, as scheduled.  
There are no other hearing requests of record, and he has not 
justified his absence or requested to reschedule his hearing, 
so the Board deems his request for a hearing withdrawn.  See, 
e.g., 38 C.F.R. § 20.704(d) (2003).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The Schedule for Rating Disabilities (Rating Schedule) 
does not provide for an evaluation in excess of 10 percent 
for bilateral tinnitus, and the veteran's tinnitus does not 
present an exceptional or unusual disability picture so as to 
render impractical the application of the regular schedular 
standards.


CONCLUSION OF LAW

The criteria are not met for an evaluation in excess of 10 
percent for tinnitus.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.87, 
Diagnostic Code 6260 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
potentially applies to all claims for VA benefits and 
provides, among other things, that VA shall make reasonable 
efforts to notify a claimant of the evidence necessary to 
substantiate a claim for benefits under laws administered by 
VA.  The VCAA also requires that VA assist a claimant in 
obtaining that evidence unless there is no reasonable 
possibility that assisting him will aid in substantiating his 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The Board acknowledges that the veteran has not been provided 
notice of the VCAA as required by 38 U.S.C.A. § 5103(a).  
However, the United States Court of Appeals for Veterans 
Claims (Court) has held, that the statutory and regulatory 
provisions pertaining to VA's duties to notify and assist do 
not apply to a claim if resolution of the claim is based on 
statutory interpretation, rather than consideration of the 
factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001); see also Valiao v. Principi, 17 Vet. App. 
229, 232 (2003) ("Where the facts averred by a claimant 
cannot conceivably result in any disposition of the appeal 
other than affirmance of the Board decision, the case should 
not be remanded for development that could not possibly 
change the outcome of the decision.").  

Specifically, an opinion from the VA General Counsel has held 
that in claims for separate evaluations for tinnitus for each 
ear, as is the situation in this case, notice under 
38 U.S.C.A. § 5103(a) is not required.  See VAOPGCPREC 2-2004 
(Mar. 9, 2004).  In this opinion, the VA General Counsel held 
that under 38 U.S.C.A. § 5103(a) the VA is not required to 
provide notice of the information and evidence necessary to 
substantiate the claim for separate disability evaluations 
for each ear for bilateral service-connected tinnitus because 
there is no information or evidence that could substantiate 
the claim, as entitlement to a separate rating is barred by 
the current Diagnostic Code 6260 and by the previous versions 
of Diagnostic Code 6260, as interpreted by a precedent 
opinion of the General Counsel that is binding on all 
department officials and employees.  See also VAOPGCPREC 5-
2004 (Jun. 23, 2004) ("under 38 U.S.C.A. § 5103(a), the 
Department of Veterans Affairs (VA) is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where the claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claim ineligible for the claimed 
benefit.")  The Board is bound in its decision by these 
precedent opinions of the Chief Legal Officer of the VA.  
38 U.S.C.A. § 7104(c); 38 C.F.R. §§ 19.5, 20.101(a).  

Furthermore, in this particular case at hand, the facts are 
not in dispute; resolution of the veteran's appeal is 
dependent on interpretation of the regulations pertaining to 
the assignment of separate ratings for bilateral tinnitus.  
Thus, additional evidence will not change the outcome of the 
appeal.  VA has no further duty, therefore, to notify him of 
the evidence needed to substantiate his claim, or to assist 
him in obtaining that evidence, in that no reasonable 
possibility exists that any further assistance would aid him 
in substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(compliance with the VCAA is not required if no reasonable 
possibility exists that any notice or assistance would aid 
the appellant in substantiating the claim).

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, as alluded 
to earlier, where, as here, an award of service connection 
for a disability has been granted and the assignment of an 
initial evaluation for that disability is disputed, separate 
evaluations may be assigned for separate periods of time 
based on the facts found.  In other words, evaluations may be 
"staged."  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  This, in turn, would compensate the veteran for 
times since filing his claim when his disability may have 
been more severe than at other times during the course of his 
appeal.

As mentioned, the veteran was granted service connection for 
his tinnitus in a February 2003 rating decision.  A 10 
percent disability evaluation was assigned, effective 
November 14, 2002.  He submitted a timely notice of 
disagreement (NOD) in March 2003 contesting the propriety of 
the initial rating, whereupon the RO sent him a statement of 
the case (SOC).  And he perfected his appeal in March 2003 by 
submitting a timely substantive appeal.

The pertinent medical evidence consists of private medical 
records, VA medical records, and the report of a January 2003 
VA examination.

Private medical records from the Boice-Willis Clinic, dated 
October 1999 through August 2001, state that the veteran had 
a history of ear disease and perforation of the eardrum.  
Diagnoses included otitis media, nerve conduction hearing 
loss, and pharyngitis.

Private medical records from the Duke University Medical 
Center, dated November 2001 through November 2002, show that 
the veteran had moderately severe mixed hearing loss 
bilaterally with flat tympanograms and good word 
discrimination.  The veteran complained of occasional 
tinnitus.

According to the January 2003 VA examination report, the 
veteran complained of experiencing decreased hearing and 
chronic otitis media.  He reported some ringing in his ears.  
The diagnoses were chronic ear disease and hearing loss.  

A March 2003 VA medical record indicates that the veteran 
reported a history of multiple ear infections and surgeries.

A May 2003 letter from D. L. Tucci, M.D., of the Duke 
University Medical Center states that the veteran had been 
treated for bilateral chronic otitis media, Eustachian tube 
dysfunction, tinnitus, and hearing loss.  She noted that the 
veteran underwent surgical intervention for his chronic 
otitis media in April 2002 and that his chronic otitis media 
was a recurring problem due to his severe chronic Eustachian 
tube dysfunction.  

A January 2004 letter from R. A. Hendrix, M.D. of Carolina 
Otolaryngology Consultants stated that the veteran had long-
term problems with mixed hearing loss and tinnitus.  Dr. 
Hendrix noted that he had "no way to objectively quantitate 
[the veteran's tinnitus] but it [was] severe according to the 
history. . . ."  Dr. Hendrix also noted that tinnitus was an 
associated symptom of sensorineural hearing loss.

The veteran's tinnitus has been evaluated as 10 percent 
disabling under the provisions of 38 C.F.R. § 4.87, 
Diagnostic Code 6260.  The rating criteria for tinnitus 
provide a maximum 10 percent evaluation for recurrent 
tinnitus.  Note (1) provides that a separate evaluation for 
tinnitus may be combined with an evaluation under Diagnostic 
Code 6100, 6200 or 6204 or other Diagnostic Code, except 
where tinnitus supports an evaluation under one of those 
Diagnostic Codes.  See 38 C.F.R. § 4.87, Diagnostic Code 6260 
(in effect from June 10, 1999).

The Board notes that, prior to June 10, 1999, a 10 percent 
evaluation was assigned when tinnitus was "persisted as a 
symptom of head injury, concussion, or acoustic trauma."  See 
38 C.F.R. § 4.87, Diagnostic Code 6260.  Effective June 10, 
1999, VA's Schedule for Rating Disabilities, 38 C.F.R. Part 
4, was amended regarding evaluating hearing impairment and 
other diseases of the ear.  See 64 Fed. Reg. 25208, 25209 
(1999) (codified at 38 C.F.R. § 4.85-4.87).  As noted, the 
current regulation, as revised in June 1999, provides for an 
evaluation of recurrent tinnitus under 38 C.F.R. § 4.87, 
Diagnostic Code 6200 and a 10 percent evaluation is assigned 
under the current criteria when tinnitus is recurrent.  

The Board notes further that Diagnostic Code 6260 was revised 
again, effective June 13, 2003, to clarify that separate 
ratings for each ear are not warranted for tinnitus.  In 
particular, the following two notes were added to Diagnostic 
Code 6260.  

Note (2):  Assign only a single 
evaluation for recurrent tinnitus, 
whether the sound is perceived in one 
ear, both ears, or in the head.  

Note (3):  Do not evaluate objective 
tinnitus (in which the sound is audible 
to other people and has a definite cause 
that may or may not be pathologic) under 
this diagnostic code, but evaluate it as 
part of any underlying condition causing 
it.  

68 Fed. Reg. 25822 (May 15, 2003).

An opinion from the VA General Counsel has held that 
"Diagnostic Code 6260 (currently codified at 38 C.F.R. 
§ 4.87), as in effect prior to June 10, 1999, and as amended 
as of that date, authorizes a single 10 percent disability 
rating for tinnitus, regardless of whether tinnitus is 
perceived as unilateral, bilateral or in the head.  Separate 
ratings for tinnitus for each ear may not be assigned under 
DC 6260 or any other diagnostic code."  See VAOPGCPREC 2-2003 
(May 22, 2003).  Precedential opinions of VA's General 
Counsel are binding on the Board.  See 38 U.S.C.A. § 7104(c).  
See also Splane v. West, 216 F.3d 1058 (Fed. Cir. 2000); 
38 C.F.R. § 19.5.  

Based on the foregoing, the Board finds that the RO was 
correct in denying an evaluation in excess of 10 percent for 
bilateral tinnitus.  As noted, the Schedule for Rating 
Disabilities provides a maximum schedular evaluation of 
10 percent for recurrent tinnitus.  See 38 C.F.R. § 4.87, 
Diagnostic Code 6260.  The Board also observes that the 
rating criteria under Diagnostic Code 6260 provide that the 
designated adjudicator should assign only a single evaluation 
for recurrent tinnitus, whether the sound is perceived in one 
ear, both ears or in the head.  See 38 C.F.R. § 4.87, 
Diagnostic Code 6260, Note (2).  

In denying the veteran's claim, the Board has considered 
whether the new regulation can be applied to this case 
because it was issued after the original date of his claim.  
It is clear that the new regulation cannot be applied earlier 
than its own effective date.  See 38 U.S.C.A. § 5110(g); 
38 C.F.R. § 3.114; VAOPGCPREC 
3-2000 (Apr. 10, 2000); see also Rhodan v. West, 12 
Vet. App. 55, 55 (1998), vacated on other grounds by 251 F.3d 
166 (Fed. Cir. 1999).  However, the VA General Counsel 
effectively addresses this matter in VAOPGCPREC 2-2003, 
wherein it was stated that the recent amendments to 
Diagnostic Code 6260 merely restate the law as it previously 
existed, and that, as a result, neither the prior nor amended 
regulation authorized separate ratings for tinnitus.  In 
other words, VA regulations currently and previously do not 
allow for separate ratings for bilateral tinnitus.  
VAOPGCPREC 2-2003 merely explains these regulations and it 
does not alter their effective dates.  Therefore, the 
prohibition against separate evaluations for tinnitus in each 
ear has consistently been in effect.

The Board also has considered the provisions of 38 C.F.R. 
§ 4.25(b) that provide, in pertinent part, that "except as 
provided in (the rating) schedule, disabilities arising from 
a single disease entity, e.g., arthritis, multiple sclerosis, 
cerebrovascular accident, etc., are to be rated separately, 
as are all other disabling conditions, if any."  To the 
extent the veteran contends that he suffers from a bilateral 
"disability" arising from a single disease entity, for which 
he is entitled to separate compensable evaluations, the Board 
notes that in Wanner v. Principi, 17 Vet. App. 4 (2003), the 
Court directed that the Board must discuss the provisions of 
38 C.F.R. § 4.25(b) in cases involving an increased rating 
for tinnitus.  The Court held that Diagnostic Code 6260 
(1998) was invalid since it was inconsistent with 38 U.S.C.A. 
§ 1110 (West 2002).  On appeal, the United States Court of 
Appeals for the Federal Circuit reversed the Court's decision 
and concluded that:  

The Secretary's discretion over the 
[rating] schedule, including procedures 
followed and contents selected, 
is insulated from judicial review with 
one recognized exception limited to 
constitutional challenges.  The review 
undertaken by [the Court] here amounts to 
a direct review of the content of the 
Rating Schedule and is indistinguishable 
from the review of 'what should be 
considered a disability' and [the Court] 
itself recognized as impermissible.  
Consequently, we conclude that it is 
outside of [the Court's] jurisdiction.  

See Wanner v. Principi, No. 03-7169 (Fed. Cir. June 2, 2004).  

Consequently, the Board finds there is no legal basis upon 
which to award separate evaluations for tinnitus in each ear.  
Accordingly, since the law, and not the evidence, is 
dispositive in this case, the Board finds that entitlement to 
an evaluation in excess of 10 percent for tinnitus, including 
separate compensable evaluations for each ear, is not 
warranted.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) 
(where the law and not the evidence is dispositive, the Board 
should deny the claim on the ground of lack of legal merit).

Lastly, in reaching this decision, the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations have been considered, regardless of whether they 
were raised by the veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present "an 
exception or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  In this case, the 
veteran simply contends that he should be entitled to 
separate compensable evaluations for each ear for his 
tinnitus, and there has been no assertion or showing by him 
or anyone else on his behalf that his tinnitus has resulted 
in marked interference with employment or necessitated 
frequent periods of hospitalization.  In the absence of such 
factors, the Board finds that the criteria for assignment of 
an extraschedular evaluation pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).  

In conclusion, the Board finds that the preponderance of the 
evidence is against the claim for a higher disability rating 
for the veteran's tinnitus, on either a schedular or extra-
schedular basis, so the benefit-of-the-doubt rule does not 
apply.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).


ORDER

An initial evaluation in excess of 10 percent for tinnitus is 
denied.  




REMAND

As a preliminary matter, the Board notes that, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (2003).  The VCAA potentially applies 
to all pending claims for VA benefits, and provides that VA 
shall make reasonable efforts to assist a veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  Changes potentially relevant to this particular 
veteran's appeal include the establishment of specific 
procedures for advising him and his representative of 
information required to substantiate his claim, a broader VA 
obligation to obtain relevant records and advise him of the 
status of those efforts, and an enhanced requirement to 
provide a VA medical examination or obtain a medical opinion 
in cases where such a procedure is necessary to make a 
decision on the claim.  

A review of the claims file does not indicate the veteran was 
properly advised of the changes brought about by the VCAA 
with regard to his claim of entitlement to a disability 
evaluation in excess of 10 percent for chronic otitis media.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107.  Here, the RO 
failed to provide an explanation of the information and 
evidence necessary to substantiate a claim of entitlement to 
an increased disability evaluation for his chronic otitis 
media.  In this regard, the Board notes that the December 
2002 letter was inadequate because it did not address the 
issue of an increased rating for bilateral otitis media 
currently before the Board.  Instead, the December 2002 
letter only addressed the information and evidence necessary 
to substantiate a claim of entitlement to an increased 
disability evaluation for bilateral hearing loss.  Likewise, 
the RO failed to provide the veteran with an adequate 
explanation of the provisions of the VCAA, including notice 
to the veteran of his rights and responsibilities under this 
law and whose ultimate responsibility-his or VA's, it is in 
obtaining the supporting evidence.  And mere notification of 
the provisions of the VCAA, without a discussion of the 
veteran's rights and responsibilities, VA's responsibilities, 
and the necessary evidence to be obtained with regard to the 
specific issues before the Board, is insufficient for 
purposes of compliance with the VCAA.  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).

As a consequence, the veteran's claim of entitlement to an 
increased disability evaluation for chronic otitis media was 
certified to the Board without the veteran being given 
appropriate notice of the evidence necessary to substantiate 
his claim, his rights and responsibilities under the VCAA, 
and VA's responsibilities under this law.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (failure by the BVA to 
enforce compliance with the requirements of 38 
U.S.C.A. § 5103(a) for the VA to inform a claimant of the 
information or evidence necessary to substantiate a claim, as 
well as to inform a claimant of which evidence the VA will 
seek to provide and which evidence the claimant is to 
provide, is remandable error).  Nonetheless, the Board cannot 
correct this procedural due process deficiency; rather, the 
RO must.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

Finally, the Board observes that the veteran's disability 
evaluation for his bilateral hearing loss was increased to 10 
percent disabling, effective November 14, 2002, in a February 
2003 rating decision.  In March 2003, the veteran submitted 
his VA Form 9 (Appeal to the Board of Veterans' Appeals), 
wherein he indicated that he disagreed with the assigned 
rating of 10 percent for his bilateral hearing loss.  The 
Board construes the March 2003 statement as a notice of 
disagreement (NOD) with the RO's February 2003 rating 
decision.  So this claim must be remanded to the RO for 
issuance of a statement of the case (SOC), as opposed to 
merely referred there.  See Manlincon v. West, 12 Vet. App. 
238, 240-241 (1999).  The veteran also must be given an 
opportunity to perfect an appeal to the Board concerning this 
additional issue by submitting a timely substantive appeal 
(e.g., a VA Form 9 or equivalent statement).  
38 C.F.R. §§ 20.200, 20.202, 20.300, 20.301, 20.302, 20.303, 
20.304, 20.305.

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Review the claims file and ensure 
that all notification and development 
required by the VCAA is completed 
in accordance with 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002).  This 
includes written notice of the evidence, 
if any, the veteran is expected to 
provide in support of his claim of 
entitlement to a disability evaluation in 
excess of 10 percent for his chronic 
otitis media, and the evidence, if any, 
the RO will obtain for him.  Also advise 
him that he should submit any relevant 
evidence in his possession concerning 
this claim.  See Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).  

As well, the VCAA notice must apprise the 
veteran of the provisions of this law, 
specifically concerning his claim of 
entitlement to an a disability evaluation 
in excess of 10 percent for chronic 
otitis media.  The VCAA notification also 
must apprise him of the kind of 
information and evidence needed from him, 
and what he could do to help his claim, 
as well as his and VA's responsibilities 
in obtaining evidence.  And he must be 
given an opportunity to supply additional 
information, evidence, and/or argument in 
response and to identify additional 
evidence for VA to obtain regarding his 
claim.  The RO should then obtain any 
referenced records and associate them 
with the other evidence in the claims 
file.

2.  The RO should readjudicate the 
veteran's claim for an increased 
disability evaluation for his bilateral 
chronic otitis media in light of any 
additional evidence obtained.  If the 
benefit sought on appeal is not granted 
to his satisfaction, send him and his 
representative a supplemental statement 
of the case and give them time to respond 
before returning the case to the Board 
for further appellate consideration.

3.  Also provide a statement of the case 
on the remaining issue of entitlement to 
disability evaluation in excess of 10 
percent for bilateral hearing loss.  
Advise the veteran that he still needs to 
file a timely substantive appeal (e.g., a 
VA Form 9) concerning this additional 
claim, if he wants the Board to consider 
it, and inform him of the time limit for 
doing this.  If, and only if, he submits 
a timely substantive appeal concerning 
this additional issue should it be 
returned to the Board for further 
appellate consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran has the right to submit additional evidence 
and/or argument concerning the claims that are being 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of him until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



______________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



